Citation Nr: 1535720	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  08-00 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for chronic seborrheic dermatitis (claimed as skin rash).

2. Entitlement to an initial rating higher than 10 percent for peripheral vestibular disorder (claimed as vertigo).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or Board) from June 2003 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

A June 2003 rating decision denied the Veteran's claim for entitlement to chronic seborrheic dermatitis (claimed as skin rash).  The Veteran submitted a notice of disagreement (NOD) in September 2003, a statement of the case (SOC) was issued in March 2011, a VA Form 9 was received in March 2011, and supplemental statements of the case (SSOC) were issued in November 2012, June 2013, and September 2014.

In a September 2013 rating decision, the RO granted an initial evaluation of 10 percent disabling for the Veteran's peripheral vestibular disorder (claimed as vertigo), effective December 2012.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 10 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).  The Veteran submitted a notice of disagreement (NOD) in September 2013, a statement of the case (SOC) was issued in July 2015, and a VA Form 9 was received in August 2015.

In April 2014, the Board remanded the issue of chronic seborrheic dermatitis for additional development.  The Board is satisfied that there has been substantial compliance with the prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (indicating that a Court or Board remand confers upon the Appellant the right to substantial, but not strict, compliance with that order.).  That development having been completed, the claim is now ready for appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to an initial rating higher than 10 percent for peripheral vestibular disorder (claimed as vertigo) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the evidence of record shows that the Veteran experienced the onset of a chronic skin disorder, diagnosed post service as chronic seborrheic dermatitis, during a period of active duty service.


CONCLUSION OF LAW

The criteria for establishing service connection for a skin disorder, diagnosed as chronic seborrheic dermatitis, have been met. 38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

 As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

In this case, the Board is granting the Veteran's claim for chronic seborrheic dermatitis, claimed as skin rash.  Consequently, the Board finds that any lack of notice and/or development for this issue, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II. Entitlement to Service Connection for Chronic Seborrheic Dermatitis, Claimed as Skin Rash

The Veteran seeks entitlement to service connection for chronic seborrheic dermatitis, claimed as a skin rash.  He asserts that he developed chronic seborrheic dermatitis during service and continues to experience the same skin disorder.  See October 2014 Veteran correspondence ("So, because I didn't return to the medical this meant the Rash went bye-bye - NOT - I have it always.")  

A. Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). 

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a headache, varicose veins, or tinnitus, the Veteran is not competent to provide evidence as to more complex medical questions, such as the etiology of psychiatric, respiratory, or orthopedic disorders.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

B. Facts

Service records were reviewed.  The Veteran was seen at a field hospital in December 1965 for a rash of the "neck forward both hands + arms."  See December 1965 chronological record of medical care.  The treating physician did not indicate a diagnosis, merely noting that there was "no apparent problem," and that the Veteran should "return if persists."  Id.  No other instances of a rash or skin condition are noted in the remaining service treatment records.

Post-service records were reviewed.  The Veteran was afforded a VA examination in May 2002.  See May 2002 VA examination.  After examination, the Veteran was diagnosed with seborrheic dermatitis.  Id.  The examiner noted that subjective factors included recurring symptoms on the face and scalp independent of the season, and objective factors included scaling of the nasolabial folds and right external ear.  Id.

The Veteran was also afforded VA examinations in May 2004, April 2012, and May 2013.  At the May 2004 and April 2012 examinations, the Veteran was diagnosed with seborrheic dermatitis.  See May 2004 VA examination; see also April 2012 VA examination.  However, neither the May 2004 nor April 2012 examiner opined as to whether there was a causal connection between the diagnosed disorder and the Veteran's active service.  See May 2004 VA examination; see also April 2012 VA examination.  During the May 2013 VA examination, the examiner opined that the Veteran's seborrheic dermatitis was not caused by military service because the Veteran's service treatment records did not reflect "any skin rash or skin problems in service."  See May 2013 VA examination.  In a May 2014 addendum opinion, the examiner noted the Veteran's December 1965 skin rash complaint, but stood by the negative conclusion reached during the May 2013 examination.  See May 2014 VA addendum opinion.  The examiner reasoned that the Veteran's current seborrheic dermatitis was unrelated to in-service injury because "it appears that the skin rash in-service was transient contact dermatitis and it would not lead to any long term skin conditions."  Id.  

Throughout the appeal period, the Veteran has submitted numerous statements indicating that the rash he experienced while in-service has persisted to this very day.  See May 2004 VA examination ("This problem started soon after discharge from the service.") In October 2014, the Veteran's wife also submitted a statement in support of the Veteran's claim.  See October 2014 spousal statement.  Having known the Veteran prior to his service, his wife asserts that the he was "not the same person" who returned from active duty, noting "the rash he has carried in his body all these years from Vietnam."  Id.

C. Analysis

The evidence of the record demonstrates that in resolving all reasonable doubt in the Veteran's favor, the Board determines that chronic seborrheic dermatitis was shown in service and thus warrants a grant of service connection for that disability.

The Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). 

Additionally, a skin disorder of blotches and rashes is clearly a disorder that lends itself to lay observation.  See McCartt v. West, 12 Vet. App. 164 (1999). 

The Board finds, for purposes of this decision, the lay statements regarding the onset and type of facial rash and the post-service diagnosis of seborrheic dermatitis established by VA examination report, raise a reasonable doubt as to the initial onset of the Veteran's chronic seborrheic dermatitis.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 , 3.303(b).  In resolving all reasonable doubt in the Veteran's favor, the Board determines that seborrheic dermatitis had an onset in service and thus warrants a grant of service connection.

However, the Board notes the negative nexus opinions provided by the May 2013 VA examination and subsequent May 2014 addendum opinion.  See May 2013 VA examination; see also May 2014 VA addendum opinion.  The May 2013 VA examiner failed to discuss the Veteran's in-service complaint of skin rash, erroneously noting that service treatment records were silent as to "any skin rash or skin problems in service."  See May 2013 VA examination.  As noted in the April 2014 Board decision, the Board finds this opinion to be of no probative value as the Veteran did in fact present with skin problems while in service.

Regarding the May 2014 addendum opinion, the December 1965 rash episode was discussed, but the examiner concluded that the Veteran's current seborrheic dermatitis was less likely than not incurred in or caused by service.  See May 2014 VA addendum opinion.  Specifically, the examiner noted that "the skin rash in service was transient contact dermatitis and it would not lead to any long term skin conditions."  Id.  The Board finds that the May 2014 addendum opinion is also not probative as the examiner did not provide sufficient rationale as to support the statement that the rash in service was merely "transient contact dermatitis."  The examiner also stated that the Veteran did not have any skin complaints for "many years" after service, but failed to comment upon the Veteran and his wife's statements that the rash appeared shortly after his discharge.  Moreover, the Board notes that VA is not bound to accept any opinion from a VA examiner, private physician, or other source concerning the merits of a claim.  Hayes v. Brown, 5 Vet App 60 (1993).  In light of the foregoing, the Board determines that Veteran's current seborrheic dermatitis had an onset in service and thus warrants a grant of service connection.


ORDER

Entitlement to service connection for seborrheic dermatitis, claimed as skin rash, is granted.


REMAND

The Veteran seeks entitlement to an initial rating higher than 10 percent for peripheral vestibular disorder (claimed as vertigo).

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran asserted in an August 2015 VA Form 9 that he desired a Board hearing at his local VA office to address the issue of vertigo.  See August 2015 VA Form 9. 

Under 38 C.F.R. § 20.703  a Veteran can request a hearing before the Board of Veterans' Appeals at a Department of Veterans Affairs field facility when submitting the substantive appeal (VA Form 9) or anytime thereafter.  

Accordingly, the case is REMANDED for the following action:

1. The RO should take appropriate steps to schedule the Veteran for a hearing at the RO before a Veterans Law Judge at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.704 (2014).

2. After the hearing is conducted, or in the event the Veteran withdraws his request for hearing, or fails to appear at the scheduled hearing, the case should be returned to the Board.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


